Name: Commission Regulation (EEC) No 314/90 of 5 February 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: chemistry;  foodstuff;  animal product;  tariff policy;  oil industry
 Date Published: nan

 7.2.1990 EN Official Journal of the European Communities L 35/9 COMMISSION REGULATION (EEC) No 314/90 of 5 February 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 3945/89 (2), and in particular Articled, thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified within the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product No 4 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards product Nos 1, 2, 3, 5 and 6 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature within the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 374, 22. 12. 1989, p. 2. ANNEX Description of goods CN code classification Reasons (1) (2) (3) 1. Frozen blocks of fillet of chicken breast put up in a broth made from water, poultrymeat carcases, vegetables and broth powder. The blocks weigh about 15 kg and contain approximately equal parts of fillet and broth 1602 39 30 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 1602, 1602 39 and 1602 39 30. The fact that the fillets are put up in a broth excludes them from Chapter 2 (see Explanatory Notes to the HS, Chapter 2, Distinction between meat and meat offal of this Chapter and those of Chapter 16, first paragraph). The product is not a preparation for making a soup or broth or a soup or broth within the meaning of CN code 2104 10 00 (see HS Explanatory Notes, heading 2104 A, first paragraph) 2. A tomato based food preparation containing low quantities of visible tomato pieces, glucose syrup, vegetable oil, herbs and spices. The product is in the form of a sauce and is packaged for retail sale 2103 20 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2103 and 2103 20 00. Because the product is presented as a sauce containing a low quantity of visible tomato pieces it cannot be regarded as prepared vegetables of Chapter 20 of the combined nomenclature (see HS Explanatory Notes, heading 2103 A, second paragraph) 3. Preparation in the form of a powder for the manufacture of a sauce for a noodle dish, by simply adding milk or water. Composition:  48 % by weight of powdered cheese,  20 % by weight of powdered whey,  8 % by weight of various seasonings and kitchen herbs,  6 % by weight of powdered buttermilk,  6 % by weight of modified starch,  4 % by weight of powdered cream,  4 % by weight of wheat flour,  4 % by weight of various flavourings, including cooking salt, 2103 90 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2103, 2103 90 and 2103 90 90. In particular because of the presence of flour and starch which act as binders, the product is a preparation for a sauce and not a seasoned grated or powdered cheese 4. Liquid mixture of hydrocarbons consisting of approximately 87 % linear paraffins by weight, with chain lengths of 8 to 16 carbon atoms, and approximately 13 % of alkylbenzenes by weight, with lateral chains of 10 to 12 carbon atoms 2710 00 59 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 2710 and 2710 00 59. Classification as kerosene is excluded because of the concentration of alkylbenzenes 5. Product for use as a component in lubricants, made of synthetic isoparaffinic poly(alpha)olefins, having the following analytic characteristics:  Appearance: colourless, clear, low-viscosity, oily liquid  Refraction index at 20 o C: 1,4563  Ashing: none  Heteroatoms: Sulphur, halogen, nitrogen and phosphorous negative  Bromine value: 0,3  Vacuum distillation (1,5 mbar): Boiling point above 121 oC (= 300 oC at-1 013 mbar)  IR spectrum: Essentially displays bands of saturated, aliphatic hydrocarbons  Density at 20 o C: 0,8225 kg/l 3902 90 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, Notes 3 (a) and 6 (a) to Chapter 39 and the texts of CN codes 3902 and 3902 90 00 6. Cellular sheets consisting of approximately 60 % ethylene-vinyl acetate copolymer (saturated product) and 40 % fillers and pigments. The sheets are rectangular in shape and vary in thickness from 4 mm to 16 mm 3921 19 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and Note 4 (a) to Chapter 40 and the texts of CN codes 3921, 3921 19 and 3921 19 90. The ethylene-vinyl acetate copolymer is a saturated substance which cannot be vulcanized with sulphur and accordingly it does not meet the terms of Note 4 (a) to Chapter 40